Citation Nr: 0734668	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Air Force from December 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of that 
hearing is of record.  At this July 2007 hearing, the veteran 
withdrew his claim for service connection for a prostate 
disorder.

The Board notes that this case was advanced on the Board's 
docket in accordance with 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed eye 
disability that is related to his military service.

2.  The veteran does not have a lung disability that is 
related to disease or injury that began during military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated by 
active military service, including as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2005, December 2005 and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical and personnel records, private medical 
records, and attempted to obtain records from a VA medical 
center, specifically, the St. Cloud VAMC, which was a 
facility identified by the veteran as having records relevant 
to his claim; however, no records pertaining to the veteran 
were found at this facility.  The RO also contacted the 
National Personnel Records Center (NPRC) to try and verify 
the veteran's asbestos exposure.  VA has no duty to inform or 
assist that was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Eye disorder

The veteran contended that in 1952, he was sent to Camp 
Ripley in Minnesota for cold weather training, and 
participated in a march on a field that was covered with snow 
on a day that was very sunny.  The veteran stated that he had 
no sunglasses on, and after about 20 to 30 minutes he was 
forced to stop the training because his eyes became blurry, 
and he went to see a medic on the base who sent him to the 
Hospital where a doctor treated him every four hours with 
some sort of liquid.  The veteran noted that he currently 
sees black spots/lines when he lies down on his back, and 
stated that since this 1952 incident, he had experienced 
trouble with his right eye, and uses Murine eye drops to stop 
the burning.  He noted that doctors had not been able to 
explain the cause of the black lines, but according to the 
veteran, a doctor had noted that the black spots could be the 
result of scar tissue or from being burned.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  

Here, the record contains no medical evidence of a currently 
diagnosed eye disorder.  Besides the veteran's reported 
symptoms of seeing black spots/lines, which he described at 
his July 2007 Board hearing, the record contains no evidence 
of treatment or diagnosis for any type of eye disorder or 
disease.  Although the file contains treatment records from 
Dr. N., Dr. J. and Dr. C., covering the period of time from 
approximately September 1998 through October 2005, none of 
these treatment reports pertains to the veteran's eyes.  
Without medical evidence of a current disability, the 
analysis ends, and service connection must be denied.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Nevertheless, the 
Board notes in passing that despite the veteran's contention 
that he was treated for snow blindness in service, the SMRs 
do not document any in-service complaints or treatment 
related to the eyes and the veteran's eyes were found to be 
normal at both his entrance and discharge examinations.

In sum, the file does not contain medical evidence of a 
current eye disorder, and the service medical records are 
void of any treatment or complaints related to the eyes.  As 
such, without medical evidence of a currently diagnosed 
disability, service connection must be denied.

Lung disorder claimed as due to asbestos exposure

At his July 2007 Board hearing, the veteran contended that he 
was exposed to asbestos while living on Minot Air Base in 
barracks heated by steam radiators which included pipes going 
into the radiators that were encased in asbestos to keep them 
from freezing.  The veteran submitted a photo from his time 
in North Dakota and described it as a coal plant, with 
barracks and steam pipes that were suspended above the ground 
and wrapped in asbestos.  The veteran also stated that he 
worked in the Transportation Motor Pool (TMP) for a number of 
months changing brake linings and noted that the pads on the 
brakes were made with asbestos and he felt that while working 
there, he could have been exposed to brake dust that was 
laced with asbestos.  In addition, the veteran noted that 
while he was on Minot Air base in North Dakota, there was a 
building demolition and he noticed dust in the air which he 
thought might have been asbestos.  Basically, the veteran 
contends that all the buildings he spent time in while in the 
military, including the mess hall, recreation hall, supply 
building and the building he worked in, had heating pipes 
that were wrapped in asbestos.

The veteran's SMRs contain no documentation relating to 
complaints or treatment for any sort of lung disorder; and 
both the entrance and discharge examinations indicated that 
the veteran's lungs and chest were normal.  In addition, 
records furnished by the NPRC do not document exposure to 
asbestos in service.

Treatment notes from J.J., M.D. dated from September 1998 
through March 2005, contain a November 2003 entry noting 
chest pain on and off for almost a year; and a November 2004 
record noted chest congestion and cough, and Dr. J. assessed 
the veteran with pneumonia and bronchial asthma.

The file also contains an August 2006 letter from Dr. J. 
noting that the veteran had been evaluated by him for dyspnea 
of several years duration, which was more pronounced if 
walking uphill.  Dr. J. noted that the veteran had prior 
asbestos exposure from 1950-1953 while in the military, and 
it was noted that the veteran was an inactive 10-15 pack a 
year tobacco user.  Dr. J. noted that a CT scan showed 
pleural thickening without mass or adenopathy and stated that 
this could be due to prior asbestos exposure.  Further, Dr. 
J. noted that pulmonary function tests showed mixed 
restrictive and obstructive changes improved with 
bronchodilator therapy and noted that his current breathing 
medications are an Albuterol inhaler, and Asmanex steroid 
inhaler, and Singular daily.

The Board notes that common materials that may contain 
asbestos include steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed 
in U.S. shipyards and U.S. Navy veterans were exposed to 
asbestos fibers since they were used extensively in military 
ship construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

In this case, as noted above, the NPRC was unable to verify 
the veteran's exposure to asbestos.  In addition, the veteran 
did not serve aboard a Navy ship during WWII, nor does his DD 
Form 214 indicate that his military occupational specialty 
(MOS) included work in a boiler room, shipyard or with 
insulation.  In fact, the veteran is claiming exposure based 
primarily on being stationed at Minot Air Force base in North 
Dakota, which he contends contained steam pipes encased in 
asbestos.  Here, the veteran has averred exposure associated 
with living and working in buildings containing pipes wrapped 
in asbestos, and possible exposure while working with brakes 
in the TMP.  

The file does contain an August 2006 letter from Dr. J. 
noting that the veteran had prior asbestos exposure from 
1950-1953 while in the military as well as an inactive 10-15 
pack a year tobacco use history.  However, this statement by 
Dr. J. appears to be based solely on a history reported by 
the veteran.   Dr. J. did not state the source of the 
exposure, and as noted above, records obtained from the 
service department do not indicate that the veteran was 
exposed to asbestos.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(CAVC), has determined that doctors' opinions based on 
history furnished by a veteran are no better than the history 
provided by the claimant unless they are supported by 
clinical evidence from the doctor.  Without such clinical 
evidence, they are merely conclusions unsupported by any 
objective medical evidence.  Black v. Brown, 5 Vet App. 177, 
180 (1993).  

In addition, Dr. J. in his August 2006 letter noted that a CT 
scan showed pleural thickening, and stated that this 
"could" be due to prior asbestos exposure.  In this case, 
the Board does not dispute the medical opinion that pleural 
thickening "could" be associated with asbestos exposure; 
however, the fact remains that there is no documented 
evidence of record that the veteran was indeed exposed.  
Although the veteran has expressed his belief that the pipes 
and brake linings to which he was exposed during service 
contained asbestos, the veteran is not competent to make such 
a conclusion.  

In sum, there is no probative evidence of record that 
supports the veteran's contention of exposure to asbestos.  
Although the veteran believes he may have been exposed while 
on Minot Air Force Base in North Dakota, he provided no proof 
of such exposure other than a photograph of the base, and his 
own speculation that his barracks and work area contained 
steam pipes encased in asbestos, and his belief that the 
brake pads in the Motor Pool may have contained asbestos.  
This type of speculation does not suffice to show evidence of 
injury in service by virtue of exposure to asbestos.  Absent 
a showing of disease or injury in service, Dr. J.'s opinion 
is based on a premise that has not been demonstrated.  
Consequently, the Board finds that a grant of service 
connection is not warranted.

In addition, the Board finds that service connection for a 
lung disability on any other basis other than as due to 
asbestos exposure, is also not warranted.  The service 
medical records contain no evidence of complaints or 
treatment related to any sort of lung disorder or disease, 
and the veteran's chest and lungs were noted to be normal at 
entrance and discharge.  Further, to date, the record is 
unclear regarding the veteran's specific current lung 
disability beyond Dr. J.'s November 2004 finding of pneumonia 
and bronchial asthma, and his August 2006 notation of pleural 
thickening.  In fact, the first indication in the record of 
any lung problems, is not until 2003, when the veteran 
presented complaining of chest pain on and off for almost a 
year.  In summary, after considering all the evidence of 
record, the Board finds that service connection for a lung 
disability on any basis is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Service connection for an eye disability is denied.

Service connection for a lung disability, including as due to 
asbestos exposure, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


